AMERICAN INTERNATIONAL INDUSTRIES, INC. (NasdaqCM: “AMIN”) 601 CIEN STREET, SUITE 235, KEMAH, TX77565-3077 Tel: (281) 334-9479Fax: (281) 334-9508 www.americanii.comemail: amin@americanii.com FOR IMMEDIATE RELEASE AMERICAN INTERNATIONAL INDUSTRIES, INC. ANNOUNCES DEFINITIVE ASSET PURCHASE AGREEMENT WITH SHUMATE INDUSTRIES, INC. TO ACQUIRE SHUMATE MACHINE WORKS, AN ENERGY RELATED COMPANY Houston / Kemah, Texas – September 3, 2008 American International Industries, Inc. (NasdaqCM: AMIN) and Shumate Industries, Inc. (OTCBB: SHMT) today announced that they have signed the Asset Purchase Agreement, whereby AMIN has agreed to purchase the assets of Shumate Machine Works Corporation ("SMW"), a subsidiary of SHMT, for approximately $6.7 million in cash, in large part to be financed through long-term debt by Stillwater National Bank and Trust, including assumption of certain liabilities. The closing of the proposed transaction is scheduled for October 1, 2008, subject to certain closing conditions.Shumate Industries has already received its needed shareholder approval for the SMW divestiture at their special meeting of stockholders last month. The purchase will be accounted for as an asset purchase, and the assets of SMW will be owned by a wholly-owned AMIN subsidiary named Shumate Energy Technologies, Inc.SMW manufactures highly specialized equipment for energy industry customers including Baker Hughes, Halliburton Energy Services, Smith International, National Oil Well Varco, BJ Services Company, Canrig Drilling Technology, a Nabors Industries company, Enventure Global Technologies, FMC Technologies, Oceaneering Intervention Engineering, Shell Development, Weatherford International and other energy related companies.SMW, which operates out of a 30,000 square foot manufacturing facility located in
